     Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 1 of 16 PageID #: 1533




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

B.P.J., by her next friend and mother, HEATHER
JACKSON,

                                       Plaintiff,

v.                                                           Civil Action No. 2:21-cv-00316
                                                      Hon. Joseph R. Goodwin, District Judge

WEST VIRGINIA STATE BOARD OF
EDUCATION, HARRISON COUNTY BOARD
OF EDUCATION, WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION, W. CLAYTON BURCH in his
official capacity as State Superintendent,
DORA STUTLER in her official capacity as
Harrison County Superintendent, PATRICK
MORRISEY in his official capacity as Attorney
General, and THE STATE OF WEST VIRGINIA,

                                       Defendants.

             DEFENDANTS HARRISON COUNTY BOARD OF EDUCATION
               AND DORA STUTLER’S REPLY IN SUPPORT OF THEIR
               MOTION TO DISMISS (FIRST AMENDED COMPLAINT)

        Defendants the Harrison County Board of Education (“HCBOE”) and Dora Stutler

(collectively, the “County Board”), by counsel, in support of their motion to dismiss, reply that

they are entitled to the dismissal of the claims against them in this civil action under Rule 12(b)(6)

of the Federal Rules of Civil Procedure. In response to the County Board’s Motion to Dismiss,

Plaintiff cited to no authority supporting her position that the County Board may be liable under

Title IX of the Educational Amendments Act of 1972 (“Title IX”) despite the fact that the County

Board has engaged in no misconduct and has no authority to address or correct any alleged

discrimination perpetuated by West Virginia Code § 18-2-25d (the “Act”), the law that Plaintiff

challenges in her civil action. The County Board cannot be liable merely for enforcing a state law



13086838
      Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 2 of 16 PageID #: 1534




it is required to enforce. Therefore, the County Board is entitled to the dismissal of Count I against

it.

         Plaintiff also does not argue in her response brief that the County Board can be liable for

any monetary award, including but not limited to attorneys’ fees, under the Equal Protection

Clause of the Fourteenth Amendment of the U.S. Constitution (“EPC”). Rather, Plaintiff argues

only that Superintendent Stutler is a proper defendant to the EPC claim because she is a “state

official for purposes of Ex parte Young” when, or if, she enforces the Act. (Doc. 80, at 23 (p. 18

of the brief).) Binding precedent states that, in such circumstances, the State – not the county entity

with which Superintendent Stutler is employed – is responsible for any monetary award to

Plaintiff. Therefore, even if Superintendent Stutler is retained as a defendant to Count II in her

capacity as a state official, Plaintiff’s claim for any monetary award, including but not limited to

an award of damages, costs, expenses, and attorneys’ fees, against the County Board should be

dismissed.

         I.     The HCBOE Cannot Be Liable to Plaintiff Under Title IX Because It Has
                Engaged in No Misconduct and Has No Authority to Address or Correct any
                Discrimination that May Be Perpetuated by the Act

         In Count I, Plaintiff has asserted a cause of action against the HCBOE (as well as the State

of West Virginia, the W. Va. State Board of Education, and the W. Va. Secondary School

Activities Commission), but not Superintendent Stutler, for an alleged violation of Title IX. In her

response brief, Plaintiff cites to no authority to support the proposition that the County Board may

be liable despite the fact that a state law, not a County Board policy, rule, custom, etc., is at issue.

         Instead, Plaintiff indicates that the County Board has relied only “on inapposite cases . . .

under Monell v. Dep’t of Soc. Servs, 436 U.S. 658 (1978).” (Doc. 80, at 15.) But that is not true.

In fact, the County Board has pointed to clear authority from the U.S. Supreme Court and the U.S.

Court of Appeals for the Fourth Circuit stating that a federal fund recipient “may be liable in

13086838                                           2
   Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 3 of 16 PageID #: 1535




damages under Title IX only for its own misconduct.” Davis Next Friend LaShonda D. v. Monroe

Cty. Bd. of Educ., 526 U.S. 629, 640-41 (1999); Baynard v. Malone, 268 F.3d 228, 237 (4th Cir.

2001) (quoting Davis, 526 U.S. 629).

       Indeed, the U.S. Supreme Court, when addressing the circumstances under which a funding

recipient may be liable for damages in harassment cases brought under Title IX, concluded that

“in cases like this one that do not involve official policy of the recipient entity, we hold that a

damages remedy will not lie under Title IX unless an official who at a minimum has authority to

address the alleged discrimination and to institute corrective measures on the recipient’s behalf

has actual knowledge of discrimination in the recipient’s programs and fails adequately to

respond.” Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290, 118 S. Ct. 1989, 1999, 141

L. Ed. 2d 277 (1998) (emphasis added); Jennings v. Univ. of N. Carolina, 482 F.3d 686, 700 (4th

Cir. 2007) (stating in a harassment case, “An institution can be held liable for a Title IX violation

only if ‘an official who . . . has authority to address the alleged discrimination and to institute

corrective measures . . . has actual knowledge of discrimination in the [institution’s] programs and

fails adequately to respond’ or displays ‘deliberate indifference’ to discrimination.” (quoting

Gebser) (ellipses in Jennings)); Carroll K. v. Fayette Cty. Bd. of Educ., 19 F. Supp. 2d 618, 621

(S.D.W. Va. 1998) (quoting Gebser in a peer-to-peer harassment case).

       Similarly, in Davis, in which the U.S. Supreme Court was addressing a funding recipient’s

liability for harassment, the Court stated, “[d]eliberate indifference makes sense as a theory of

direct liability under Title IX only where the funding recipient has some control over the alleged

harassment. A recipient cannot be directly liable for its indifference where it lacks the authority to

take remedial action.” Davis, 526 U.S. at 644, 119 S. Ct. at 1672.

       Here, undisputedly, no official policy of the HCBOE is at issue. Rather, Plaintiff challenges

a state law. Therefore, the HCBOE can be liable only if one of its officials (a) has authority to

13086838                                          3
   Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 4 of 16 PageID #: 1536




address the alleged discrimination and to institute corrective measures on the HCBOE’s behalf,

(b) knows of the alleged discrimination, and (c) fails to adequately respond. Thus, the HCBOE

cannot be liable to Plaintiff because it is undisputed that no HCBOE official has authority to

address the alleged discrimination or to institute corrective measures. In other words, the HCBOE

lacks the authority to take any remedial action.

       This is the case because the Act is mandatory, not permissive; it gives the HCBOE no

discretion. The Act directs that “[a]thletic teams or sports designated for females, women, or girls

shall not be open to students of the male sex where selection for such teams is based upon

competitive skill or the activity involved is a contact sport.” W. Va. Code § 18-2-25d(c)(2)

(emphasis added). The Act further expressly provides “[a]ny student aggrieved by a violation” of

the Act with a civil “action against a county board of education . . . alleged to be responsible for”

the alleged violation, with potential damages including injunctive relief, actual damages,

attorneys’ fees, and court costs. W. Va. Code § 18-2-25d(d)(1). Clearly, no HCBOE official has

authority to address any alleged discrimination that may be perpetuated by the Act, and no HCBOE

official has authority to institute any corrective measures that may be necessary.

           Plaintiff points to authority stating that a school district may be liable under Title IX if a

school administrator “‘with authority to take corrective action’” responds to harassment with

deliberate indifference and, thus, liability may exist even when a municipal custom, policy, or

practice is not at issue. (Doc. 80, at 15 (p. 10 of the brief) (citing Fitzgerald v. Barnstable Sch.

Comm., 555 U.S. 246, 257, 129 S. Ct. 788, 797, 172 L. Ed. 2d 582 (2009) (citing Gebser, 524 U.S.

at 290)).) Plaintiff’s argument misses the mark. At issue here is not harassment by an employee

(or student) of the HCBOE, which an HCBOE official has authority to address and correct. And

the true question is not, as Plaintiff suggests it should be, whether the County Board had knowledge

of any alleged harassment. Rather, pursuant to Gebser, Davis, Baynard, Jennings, and Carroll K.,

13086838                                             4
   Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 5 of 16 PageID #: 1537




the real questions are whose (if anyone’s) misconduct is at issue and whether the HCBOE has the

authority to address and correct any such misconduct.

       Here, if there is any misconduct, it was perpetrated by the State, not by the HCBOE.

Because the County Board can be liable under Title IX only for its own misconduct, it cannot be

liable to Plaintiff here. The HCBOE lacks the authority to take any remedial action that may be

appropriate because the State requires it to enforce the Act to the extent that it goes into effect.

Plaintiff does not dispute that the HCBOE is required to enforce the Act. The County Board has

no control over the Act or any alleged discrimination resulting from it, and therefore, it cannot be

liable to Plaintiff. Like Plaintiff, the HCBOE is affected by the Act, not the other way around. The

U.S. Supreme Court, the U.S. Court of Appeals for the Fourth Circuit, and this Court have all made

it clear that under such circumstances, the HCBOE cannot be liable under Title IX.

       Furthermore, dismissing the HCBOE as a defendant to Count I, alleging a violation of Title

IX, will not result in harm to Plaintiff. Even if the HCBOE is dismissed as a defendant, it will not

enforce the Act as to B.P.J. unless the Court lifts its injunction. The defendants to this civil action

– including but not limited to the State of West Virginia, the W. Va. State Board of Education, and

the W. Va. Secondary School Activities Commission – have been enjoined from enforcing the Act

as to B.P.J. The County Board will not enforce a state law to the extent that the other defendants

(including but not limited to the State, the W. Va. State Board of Education, and the W. Va.

Secondary School Activities Commission) are enjoined from enforcing the Act state-wide; a more

localized injunction directed at the County Board is simply superfluous and unnecessary. As

Plaintiff points out, the W. Va. State Board of Education has “ultimate control” over the HCBOE.

(Doc. 80, at 20-21 (pp.15-16 of the brief) (quoting State ex rel. Lambert by Lambert v. W. Va. State

Bd. of Educ., 191 W. Va. 700, 709, 447 S.E.2d 901, 910 (1994)).)




13086838                                          5
   Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 6 of 16 PageID #: 1538




       In other words, it is “‘absolutely clear,’ absent the injunction [against the County Board],

‘that the allegedly wrongful behavior could not reasonably be expected to recur’” unless the Court

permits enforcement of the Act as to B.P.J. at the state level by lifting the injunction directed at

the other defendants to this civil action. See Vitek v. Jones, 445 U.S. 480, 487, 100 S. Ct. 1254,

1260, 63 L. Ed. 2d 552 (1980) (citing, inter alia, United States v. Concentrated Phosphate Exp.

Ass’n, 393 U.S. 199, 203, 89 S. Ct. 361, 364, 21 L. Ed. 2d 344 (1968) (“A case might become

moot if subsequent events made it absolutely clear that the allegedly wrongful behavior could not

reasonably be expected to recur.”))

       No basis exists to hold the HCBOE liable to Plaintiff under Title IX, and dismissing the

HCBOE as a defendant to Count I cannot result in harm to B.P.J. The HCBOE simply cannot be

held liable for alleged misconduct that it did not perpetrate and that it has no authority to address

or correct. Simply put, the HCBOE has done nothing wrong. Therefore, the County Board’s

motion to dismiss Count I against it pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure should be granted because it fails to state a claim upon which relief can be granted.

       II.     Superintendent Stutler Should Be Dismissed as a Defendant to Count II, and
               if She is Retained as a Defendant as a State Official Through Which Plaintiff
               Sues the State, then Responsibility for any Award Assessed Against Her Is the
               Sole Responsibility of the State

       In Count II, Plaintiff asserts a cause of action under the EPC (via 42 U.S.C. § 1983) against

Superintendent Stutler, as well as W. Clayton Burch, the W. Va. Secondary School Activities

Commission, and Patrick Morrisey, but not against the HCBOE. In the County Board’s initial

memorandum of law in support of its motion to dismiss, the County Board pointed out that

Superintendent Stutler cannot be liable to Plaintiff for an alleged violation of the EPC because

neither she nor the HCBOE has any policy or custom that would prevent B.P.J. from participating

in girls’ sports based on transgender status, and neither Superintendent Stutler nor the HCBOE



13086838                                         6
     Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 7 of 16 PageID #: 1539




made any deliberate choice to exclude B.P.J. from girls’ sports based on transgender status. (Doc.

73, at 8-12.) See City of Canton, Ohio v. Harris, 489 U.S. 378, 389, 109 S. Ct. 1197, 1205, 103 L.

Ed. 2d 412 (1989); Bruce & Tanya & Assocs., Inc. v. Bd. of Supervisors of Fairfax Cty., Va., No.

19-1151, 2021 WL 1854750 (4th Cir. May 10, 2021) (unpublished).

          In response to the County Board’s motion to dismiss, Plaintiff does not address the County

Board’s argument. Instead, Plaintiff argues only that Superintendent Stutler is considered a state

official for Ex parte Young1 purposes when she enforces state law. (Doc. 80, at 23.) Plaintiff does

not argue that Superintendent Stutler is a proper defendant pursuant to Monell or that an award of

damages could be proper as against Superintendent Stutler. Plaintiff has not alleged or argued that

any policy or custom of HCBOE (or Superintendent Stutler) has caused or will cause her harm.

Accordingly, at least to the extent that Superintendent Stutler represents the HCBOE, there is no

basis for an EPC claim against her.

          Rather, Plaintiff argues that Superintendent Stutler “is a proper defendant for purposes of

enjoining H.B. 3293” in her capacity as “a state official for purposes of Ex parte Young[.]” (Doc.

80, at 23 (p. 18 of the brief).) Even if, as Plaintiff claims, Superintendent Stutler, as a state official,

is a proper defendant for purposes of an injunction, any monetary award (including but not limited

to attorneys’ fees) cannot be assessed against her or against the Harrison County Board of

Education because at issue is a state law, not a county policy, custom, etc. Therefore, dismissal of

Plaintiff’s claim for monetary damages against the County Board is appropriate at this time.

          In McGee, the U.S. District Court for the Southern District of West Virginia determined

“how to distribute liability for the fee among the defendants.” McGee v. Cole, 115 F. Supp. 3d

765, 169-70, 772 (S.D.W. Va. 2015). There, the plaintiffs had filed suit against two county clerks



1
    Ex parte Young, 209 U.S. 123, 28 S. Ct. 441, 52 L. Ed. 714 (1908).

13086838                                              7
   Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 8 of 16 PageID #: 1540




who had denied them marriage licenses because state statutes prohibited the county clerks from

issuing marriage licenses to same-sex couples. Id. The Court had declared the state statutes at issue

to be unconstitutional. The Court then looked to and quoted the Civil Rights Attorney’s Fees

Award Act, 42 U.S.C. § 1988(b) (2012), which permits a court to allow “‘the prevailing party,

other than the United States, a reasonable attorney’s fee as part of the costs’” in suits brought under

Title IX and under 42 U.S.C. § 1983, among certain other federal statutes. Id., 115 F. Supp. 3d at

770.

        In determining how to distribute liability for fees to be awarded to the plaintiffs, the Court

recognized that the proper “distribution of fees in this case turns on whether the suit is properly

considered an Ex parte Young case against the state of West Virginia, or rather one against Cabell

and Kanawha counties.” McGee, 115 F. Supp. 3d at 772. The Court further recognized that if a

plaintiff is successful in an Ex parte Young suit, “any judgment against the official in her official

capacity,” including both judgments on the merits and awards of attorneys’ fees, “‘imposes

liability on the entity that [s]he represents.’” McGee, 115 F. Supp. 3d at 772 (citing Brandon v.

Holt, 469 U.S. 464, 471-72, 105 S. Ct. 873, 83 L.Ed.2d 878 (1985)).

        In this way, liability for judgments may be imposed on a state; “a state properly sued

through a state official in an Ex parte Young action has no immunity from subsequent fees awarded

under Section 1988. . . . Accordingly, although fees awarded in an Ex parte Young action are

assessed against the defendant official, they are ultimately the responsibility the state or local entity

on whose behalf the official acts. . . . It is thus necessary to determine the entity that a defendant

official represents in order to identify the entity that will be responsible for attorneys’ fees.”

McGee, 115 F. Supp. 3d at 773 (citing Hutto v. Finney, 437 U.S. 678, 696-98, 98 S. Ct. 2565, 57

L.Ed.2d 522 (1978)).




13086838                                           8
   Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 9 of 16 PageID #: 1541




        The McGee Court recognized that, in name, the defendants were county officials but that,

nevertheless, county officials “are sometimes considered state agents for purposes of a specific

case.” 115 F. Supp. 3d at 773. The Court looked to the decision in Bostic, in which the Fourth

Circuit had found a clerk to be “a proper defendant through which to sue the state of Virginia under

Ex parte Young because he was responsible for enforcing Virginia’s same-sex marriage ban” and

that the clerk’s denial of a marriage license “was ‘clearly attributable to the state.’” McGee, 115

F. Supp. 3d at 773 (citing Bostic v. Schaefer, 760 F.3d 352, 371 & n.2, n.3 (4th Cir. 2014)).

        The McGee Court further stated that the “U.S. Courts of Appeals for the Fifth, Sixth, and

Seventh Circuits have also held that a county or local official may be properly considered an agent

of the state where that official is sued for enforcing a state law, rather than a discretionary rule or

local policy.” 115 F. Supp. 3d at 773 (citing Brotherton v. Cleveland, 173 F.3d 552, 566 (6th Cir.

1999) (“Where county officials are sued simply for complying with state mandates that afford no

discretion, they act as an arm of the State.”); Bethesda Lutheran Homes and Servs., Inc. v. Leean,

154 F.3d 716, 718 (7th Cir.1998) (explaining that where a municipality is forced to follow an

unconstitutional state law, it is the state law and not the municipality that is responsible for the

plaintiff’s injury); Echols v. Parker, 909 F.2d 795, 801 (5th Cir. 1990) (“[W]hen a state statute

directs the actions of an official, as here, the officer, be he state or local, is acting as a state

official.”)).

        The Court further found that the counties and State could not be jointly and severally liable

for the fees because the county clerks represented only one government entity at the time of the

plaintiffs’ injury:

                Plaintiffs argue that the State and Defendant Clerks should be held
                jointly and severally liable for attorneys’ fees. ECF No. 156.
                Although this is sometimes an appropriate approach to distributing
                liability for fees, it is not applicable in this case. Here, Defendant
                Clerks were sued in their official capacities. As such, attorneys’ fees

13086838                                          9
  Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 10 of 16 PageID #: 1542




               and costs will be assessed against them in name only; they will not
               be held personally liable for paying those fees and costs. See West
               Virginians for Life[, Inc. v. Smith], 952 F. Supp. [342] at 348 n. 4
               [(S.D.W. Va. 1996)]. Instead, the government entity that the clerks
               represented at the time of Plaintiffs’ injury will be responsible for
               payment. This entity is either Cabell and Kanawha counties, or the
               state, but not both. Thus only one government entity will be
               responsible for the attorneys’ fees and costs assessed.

McGee, 115 F. Supp. 3d at 778 n.3.

       The McGee Court stated that, for purposes of determining liability for fees, if the county

clerks were enforcing West Virginia state law, they would properly be considered state officials,

and any fees awarded would have “to be paid by the State of West Virginia.” McGee, 115 F. Supp.

3d at 773. The counties for which the clerks worked could be liable for the judgment and fees only

if “the clerks were sued for administering a county rule or policy.” Id. The Court concluded that

the clerks were administering state law, that they “had no discretion to disregard state law,” and

thus that they were acting as state agents, not as county officials, for purposes of the civil action.

McGee, 115 F. Supp. 3d at 778–79. (A portion of the Court’s analysis is quoted in the County

Board’s initial memorandum of law, Doc. 73 at 13-14.) The Court therefore found that it was the

responsibility of the State alone to pay the attorneys’ fees assessed against the county clerks.

McGee, 115 F. Supp. 3d at 779.

       Here, as in McGee, Plaintiff seeks costs, expenses, and reasonable attorneys’ fees under 42

U.S.C. § 1988. (Doc. 64, at 24 ¶ F.) Like the county clerks in McGee, Superintendent Stutler was

sued only in her official capacity. And like the county clerks in McGee, there is no question that,

to the extent that Superintendent Stutler enforces the Act, she enforces state law, not a rule or

policy of the HCBOE. Therefore, the State is the only government entity that Superintendent

Stutler represents, to the extent that she enforces the Act (if she ever does). Accordingly, the State

is solely responsible for any award that could be assessed against Superintendent Stutler.



13086838                                         10
  Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 11 of 16 PageID #: 1543




       Therefore, to the extent that Superintendent Stutler is named in her official capacity as a

representative of the HCBOE, Count II should be dismissed against her pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure for failure to state a claim upon which relief can be granted.

Neither Superintendent Stutler nor the HCBOE may be liable for any of Plaintiff’s alleged

damages, costs, fees, or expenses. As was set forth in detail in the County Board’s initial

memorandum of law (Doc. 73, at 8-12), Superintendent Stutler cannot be liable to Plaintiff because

no policy, custom, or decision of the County Board is at issue in this civil action.

       Furthermore, Plaintiff has also named as defendants the State of West Virginia, the W. Va.

State Board of Education, the West Virginia Secondary School Activities Commission, the State

Superintendent, and the State Attorney General. Therefore, it is unnecessary for Plaintiff to name

Superintendent Stutler as a defendant to Count II as a means of suing the State and challenging a

state statute. However, if Superintendent Stutler is retained as a defendant to Count II, she must be

retained only in her official capacity as a representative of the State pursuant to Ex parte Young.

In that scenario, only the State can be responsible for any award assessed against Superintendent

Stutler in her official capacity as a state official. Any claim that the HCBOE is responsible for any

monetary award assessed against Superintendent Stutler should be dismissed pursuant to Rule

12(b)(6) for failure to state a claim upon which relief can be granted.

       Notably, despite Plaintiff’s unsupported contention to the contrary, a Rule 12(b)(6) motion

is an appropriate vehicle for the dismissal of any unviable claim for damages, costs, expenses, and

attorneys’ fees as against the Harrison County Board of Education, through its Superintendent,

because the Superintendent is – as Plaintiff concedes – acting as a state official when she enforces

state law. For example, the Court has previously dismissed claims for consequential damages,

attorney’s fees, and costs where they were not recoverable, even where it did not dismiss all causes

of action against the defendant. See Collins v. First Cmty. Bank, NA, No. 2:17-CV-03755, 2018

13086838                                         11
  Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 12 of 16 PageID #: 1544




WL 1404278, at *2 (S.D.W. Va. Mar. 19, 2018). Thus, the County Board properly moves under

Rule 12(b)(6) for the dismissal of both Count II and Plaintiff’s claims for damages, costs, expenses,

and attorneys’ fees against it.

       Therefore, the County Board’s motion to dismiss should be granted.

       III.    Plaintiff’s Title IX and EPC Claims Fail on the Merits and Should Be
               Dismissed

       The County Board has set forth its argument that both of Plaintiff’s causes of action fail on

the merits in its briefing in response to Plaintiff’s motion for a preliminary injunction and in its

initial memorandum of law supporting its motion to dismiss. (See Doc. 50, at 13-27; Doc. 73, at

15-20.) In her response brief, Plaintiff does not add to her argument that her claims succeed on the

merits. Therefore, the County Board likewise relies on its previous briefing to support its argument

that the Title IX and EPC claims both fail to state a claim on which relief can be granted. Both of

Plaintiff’s causes of action against the County Board should be dismissed under Rule 12(b)(6) for

this additional reason.

       IV.     Conclusion

       For all of the foregoing reasons, and for all of the reasons set forth in Defendants Harrison

County Board of Education and Dora Stutler’s Motion to Dismiss (First Amended Complaint) and

the initial memorandum of law in support thereof (Docs. 72, 73), both of Plaintiff’s claims against

them should be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. If the

Court finds it proper for Plaintiff to sue the State through Superintendent Stutler, then she should

be retained as a defendant to Count II in her official capacity as a state official only. In that

scenario, any monetary award assessed against her must be the sole responsibility of the State. All

claims for damages, attorneys’ fees, costs, and expenses asserted against, or claimed to be the

responsibility of, Harrison County Board of Education and/or Dora Stutler, should be dismissed



13086838                                         12
  Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 13 of 16 PageID #: 1545




under Rule 12(b)(6) of the Federal Rules of Civil Procedure, as should Counts I and II against

them.

              Respectfully submitted this 20th day of August, 2021,


                                               /s/ Susan L. Deniker
                                               Susan L. Deniker       (WV ID #7992)
STEPTOE & JOHNSON PLLC                         400 White Oaks Boulevard
   OF COUNSEL                                  Bridgeport, WV 26330-4500
                                               (304) 933-8000

                                               Counsel for Defendants Harrison County Board
                                               of Education and Dora Stutler




13086838                                     13
     Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 14 of 16 PageID #: 1546




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

B.P.J., by her next friend and mother, HEATHER
JACKSON,

                                      Plaintiff,

v.                                                           Civil Action No. 2:21-cv-00316
                                                      Hon. Joseph R. Goodwin, District Judge

WEST VIRGINIA STATE BOARD OF
EDUCATION, HARRISON COUNTY BOARD
OF EDUCATION, WEST VIRGINIA
SECONDARY SCHOOL ACTIVITIES
COMMISSION, W. CLAYTON BURCH in his
official capacity as State Superintendent,
DORA STUTLER in her official capacity as
Harrison County Superintendent, PATRICK
MORRISEY in his official capacity as Attorney
General, and THE STATE OF WEST VIRGINIA,

                                      Defendants.


                                CERTIFICATE OF SERVICE

               I hereby certify that on August 20, 2021, I electronically filed a true and exact copy

of “Defendants Harrison County Board of Education and Dora Stutler’s Reply in Support of

Their Motion to Dismiss (First Amended Complaint)” with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to all counsel of record.


 Andrew D. Barr                                     Joshua A. Block
 COOLEY                                             AMERICAN CIVIL LIBERTIES UNION
 Suite 2300                                         Floor 18
 1144 15th Street                                   125 Broad Street
 Denver, CO 80202                                   New York, NY 10004
        Counsel for Plaintiff                              Counsel for Plaintiff




13086838
  Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 15 of 16 PageID #: 1547




 Tara L. Borelli                                 Carl Solomon Charles
 LAMBDA LEGAL DEFENSE AND                        LAMBDA LEGAL
 EDUCATION FUND                                  Suite 640
 158 West Ponce De Leon Avenue, Suite 105        730 Peachtree Street, NE
 Decatur, GA 30030                               Atlanta, GA 30308
        Counsel for Plaintiff                           Counsel for Plaintiff

 Kathleen R Hartnett                             Katelyn Kang
 COOLEY                                          COOLEY
 5th Floor                                       55 Hudson Yards
 101 California Street                           New York, NY 10001
 San Francisco, CA 94111                               Counsel for Plaintiff
        Counsel for Plaintiff

 Elizabeth Reinhardt                             Avatara Antoinette Smith-Carrington
 COOLEY                                          LAMBDA LEGAL DEFENSE AND
 500 Boylston Street                             EDUCATION FUND
 Boston, MA 02116                                Suite 500
        Counsel for Plaintiff                    3500 Oak Lawn Avenue
                                                 Dallas, TX 75219
                                                         Counsel for Plaintiff

 Loree Beth Stark                                Julie Veroff
 AMERICAN CIVIL LIBERTIES UNION OF               COOLEY
 WEST VIRGINIA                                   5th Floor
 Suite 507                                       101 California Street
 405 Capitol Street                              San Francisco, CA 94111
 Charleston, WV 25301                                   Counsel for Plaintiff
 914-393-4614
        Counsel for Plaintiff

 Sruti J. Swaminathan                            Aria Vaughan
 LAMBDA LEGAL DEFENSE AND                        DEPARTMENT OF JUSTICE
 EDUCATION FUND                                  4CON, 10th Floor
 19th Floor                                      950 Pennsylvania Avenue NW
 120 Wall Street                                 Washington, DC 20530
 New York, NY 10005                                     Counsel for Interest Party USA
        Counsel for Plaintiff

 Douglas P. Buffington, II                       Curtis R. Capehart
 WV ATTORNEY GENERAL’S OFFICE                    WV ATTORNEY GENERAL’S OFFICE
 Building 1, Room 26e                            Building 1, Room 26e
 1900 Kanawha Boulevard, East                    1900 Kanawha Boulevard, East
 Charleston, WV 25305                            Charleston, WV 25305
        Counsel for Intervenor State of W. Va.          Counsel for Intervenor State of W. Va.




13086838
  Case 2:21-cv-00316 Document 85 Filed 08/20/21 Page 16 of 16 PageID #: 1548




 Jessica Anne Lee                                Fred B. Westfall , Jr.
 WEST VIRGINIA ATTORNEY                          UNITED STATES ATTORNEY'S OFFICE
 GENERAL’S OFFICE                                P. O. Box 1713
 Building 1, Room E-26                           Charleston, WV 25326-1713
                                                        Counsel for Interest Party USA
 1900 Kanawha Boulevard, East
 Charleston, WV 25305
        Counsel for Intervenor State of W. Va.

 Jennifer M. Mankins                             Kelly C. Morgan
 U. S. ATTORNEY'S OFFICE                         Kristen Vickers Hammond
 P. O. Box 1713                                  Michael W. Taylor
 Charleston, WV 26326-1713                       BAILEY & WYANT
         Counsel for Interest Party USA
                                                 P. O. Box 3710
                                                 Charleston, WV 25337-3710
                                                        Counsel for Defendant WVSBE
 Roberta F. Green
 Anthony E. Nortz                                David C. Tryon
 Kimberly M. Bandy                               West Virginia Attorney General’s Office
 SHUMAN MCCUSKEY & SLICER                        1900 Kanawha Blvd., E.
 P. O. Box 3953                                  Bldg. 1, Room 26E
 Charleston, WV 25339                            Charleston, WV 25305
        Counsel for Defendant WVSSAC

 Taylor Brown
 American Civil Liberties Union
 125 Broad Street., 18th Floor
 New York, NY 10004


                                                 /s/ Susan L. Deniker
                                                 Susan L. Deniker       (WV ID #7992)
STEPTOE & JOHNSON PLLC                           400 White Oaks Boulevard
   OF COUNSEL                                    Bridgeport, WV 26330-4500
                                                 (304) 933-8000

                                                 Counsel for Defendants Harrison County Board
                                                 of Education and Dora Stutler




13086838
